UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        12/12/2019
 Tyreik Williams,

                                    Plaintiff,          18-cv-05175-VSB-KHP
                        -against-                       SUPPLEMENTAL ORDER GRANTING PRO
                                                        BONO COUNSEL
 New York City Dept. of Correction et al.,

                                    Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE.

       The Court directs that the Clerk of Court seek pro bono counsel to enter a limited

appearance for the purpose of conducting certain depositions in the above-captioned action.

Counsel may also engage in settlement discussions. Counsel will file a Notice of Limited

Appearance as Pro Bono Counsel.

       Four depositions are needed – those of non-party witnesses Huffman, Ramos, Kaufman,

and King. These depositions should be completed by the end of March 2020.

       Under the Court’s Standing Order regarding the Creation and Administration of the Pro

Bono Fund (16-MC-0078), pro bono counsel may apply to the Court for reimbursement of

certain out-of-pocket expenses spent in furtherance of Plaintiff’s case.

       Pro bono counsel shall not be obligated to represent Plaintiff in matters beyond the

scope of those described in this order. Upon the filing by pro bono counsel of a Notice of

Completion, the representation by pro bono counsel of Plaintiff in this matter will terminate,

and pro bono counsel will have no further obligations or responsibilities to Plaintiff or to the

Court in this matter.
                                            CONCLUSION

         The Office of Pro Se Litigation is directed to attempt to locate pro bono counsel to

represent Plaintiff for the limited purposes described above. The Court advises Plaintiff that

there are no funds to retain counsel in civil cases and the Court relies on volunteers. Due to a

scarcity of volunteer attorneys, a lengthy period of time may pass before counsel volunteers to

represent Plaintiff. If an attorney volunteers, the attorney will contact Plaintiff directly. There is

no guarantee, however, that a volunteer attorney will decide to take the case, and plaintiff

should be prepared to proceed with the case without an attorney.

         The Clerk of Court is respectfully requested to mail a copy of this order to the Pro Se

Plaintiff.


SO ORDERED.

Dated: December 12, 2019
       New York, New York
                                               ________________________________
                                               KATHARINE H. PARKER
                                               United States Magistrate Judge




                                                   2
